Case 1:20-cv-04178-LDH-LB Document 27 Filed 05/07/21 Page 1 of 4 PageID #: 105




                            UNITED STATES DISTRICT COURT
                            EASTERN DISTRICT OF NEW YORK


 HITLER CALLE, individually and on behalf               Case No. 20-cv-4178(LDH)(LB)
 of others similarly situated,
                                                   CERTIFICATE OF DEFAULT
                               Plaintiff,

                -against-

 PIZZA PALACE CAFÉ LLC (D/B/A PIZZA
 PALACE, SASHA ISHAQOV, YURI
 ISHAQOV, and VLADY DJOURAEV,

                              Defendants.


       I, Douglas C. Palmer, Clerk of Court of the United States District Court for the Eastern

District of New York, do hereby certify that the defendant PIZZA PALACE CAFÉ LLC (D/B/A

PIZZA PALACE) has not filed an answer or otherwise moved with respect to the complaint

herein. The default of defendant Pizza Palace Café LLC is hereby noted pursuant to Rule 55(a)

of the Federal Rules of Civil Procedure.


Dated: Brooklyn, New York
       May 7, 2021                                          DOUGLAS C. PALMER
                                                             Clerk of the Court


                                                    By: _____________________________
                                                                 Deputy Clerk
Case 1:20-cv-04178-LDH-LB Document 27 Filed 05/07/21 Page 2 of 4 PageID #: 106




                            UNITED STATES DISTRICT COURT
                            EASTERN DISTRICT OF NEW YORK


 HITLER CALLE, individually and on behalf             Case No. 20-cv-4178
 of others similarly situated,
                                                    CERTIFICATE OF DEFAULT
                              Plaintiff,

                -against-

 PIZZA PALACE CAFÉ LLC (D/B/A PIZZA
 PALACE, SASHA ISHAQOV, YURI
 ISHAQOV, and VLADY DJOURAEV,

                              Defendants.


       I, Douglas C. Palmer, Clerk of Court of the United States District Court for the Eastern

District of New York, do hereby certify that the defendant SASHA ISHAQOV has not filed an

answer or otherwise moved with respect to the complaint herein. The default of defendant Sasha

Ishaqov is hereby noted pursuant to Rule 55(a) of the Federal Rules of Civil Procedure.


Dated: Brooklyn, New York
       May 7, 2021                                          DOUGLAS C. PALMER
                                                             Clerk of the Court


                                                    By: _____________________________
                                                                 Deputy Clerk
Case 1:20-cv-04178-LDH-LB Document 27 Filed 05/07/21 Page 3 of 4 PageID #: 107




                            UNITED STATES DISTRICT COURT
                            EASTERN DISTRICT OF NEW YORK


 HITLER CALLE, individually and on behalf             Case No. 20-cv-4178
 of others similarly situated,
                                                    CERTIFICATE OF DEFAULT
                              Plaintiff,

                -against-

 PIZZA PALACE CAFÉ LLC (D/B/A PIZZA
 PALACE, SASHA ISHAQOV, YURI
 ISHAQOV, and VLADY DJOURAEV,

                              Defendants.


       I, Douglas C. Palmer, Clerk of Court of the United States District Court for the Eastern

District of New York, do hereby certify that the defendant YURI ISHAQOV has not filed an

answer or otherwise moved with respect to the complaint herein. The default of defendant Yuri

Ishaqov is hereby noted pursuant to Rule 55(a) of the Federal Rules of Civil Procedure.


Dated: Brooklyn, New York
       May 7, 2021                                          DOUGLAS C. PALMER
                                                             Clerk of the Court


                                                    By: _____________________________
                                                                 Deputy Clerk
Case 1:20-cv-04178-LDH-LB Document 27 Filed 05/07/21 Page 4 of 4 PageID #: 108




                           UNITED STATES DISTRICT COURT
                           EASTERN DISTRICT OF NEW YORK


 HITLER CALLE, individually and on behalf             Case No. 20-cv-4178
 of others similarly situated,
                                                    CERTIFICATE OF DEFAULT
                              Plaintiff,

               -against-

 PIZZA PALACE CAFÉ LLC (D/B/A PIZZA
 PALACE, SASHA ISHAQOV, YURI
 ISHAQOV, and VLADY DJOURAEV,

                              Defendants.


       I, Douglas C. Palmer, Clerk of Court of the United States District Court for the Eastern

District of New York, do hereby certify that the defendant VLADY DJOURAEV has not filed an

answer or otherwise moved with respect to the complaint herein. The default of defendant Vlady

Djouraev is hereby noted pursuant to Rule 55(a) of the Federal Rules of Civil Procedure.


Dated: Brooklyn, New York
       May 7, 2021                                          DOUGLAS C. PALMER
                                                             Clerk of the Court


                                                    By: _____________________________
                                                                 Deputy Clerk
